       Case 2:18-cv-01714-DGC Document 29 Filed 11/08/18 Page 1 of 3



 1    Jean-Jacques Cabou (Bar No. 022835)
      PERKINS COIE LLP
 2    2901 North Central Avenue, Suite 2000
      Phoenix, Arizona 85012-2788
 3    Telephone: 602.351.8000
 4    Facsimile: 602.648.7000
      JCabou@perkinscoie.com
 5    DocketPHX@perkinscoie.com

 6    Attorneys for Defendant Twitter, Inc.

 7                             UNITED STATES DISTRICT COURT

 8                                       DISTRICT OF ARIZONA

 9    Craig R. Brittain, an individual and US Senate      No. 18-cv-01714-PHX-DGC
      candidate in Arizona in the 2018 Federal
10    Elections;
                                                          DECLARATION OF RYAN
11    Brittain For US Senate, a Principal Campaign        MRAZIK IN SUPPORT OF
      Committee (And on behalf of all similarly           DEFENDANT TWITTER, INC.’S
12    affected users of Twitter),                         RESPONSE IN OPPOSITION TO
                                                          PLAINTIFFS’ MOTION FOR
13                         Plaintiffs,                    PRELIMINARY INJUNCTION
14           v.
15    Twitter, Inc., a California corporation,
16                         Defendant.
17
18   I, Ryan Mrazik, hereby declare as follows:
19          1.     I am a partner with Perkins Coie, LLP, and am one of the lawyers
20   representing Defendant Twitter, Inc. in the above-referenced action. I make this
21   declaration based upon personal knowledge to which I am competent to testify.
22          2.     On Thursday, October 25, 2018, I received an email from Plaintiff Craig
23   R. Brittain attaching the pending Motion for Preliminary Injunction, Dkt. 14.
24          3.     Attached as Exhibit A is a true and correct copy of the Order Granting
25   Defendants’ Motions to Dismiss the First Amended Complaint issued as ECF No. 69 in
26   Quigley v. Yelp, Inc., Case No. 17-cv-03771-RS (N.D. Cal. Jan. 22, 2018).
27
28
       Case 2:18-cv-01714-DGC Document 29 Filed 11/08/18 Page 2 of 3



 1         I declare under penalty of perjury that the foregoing is true and correct. This
 2   declaration was executed on November 8, 2018 in Palo Alto, California.
 3
 4                                           s/ Ryan Mrazik
 5                                           Ryan Mrazik

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -2-
       Case 2:18-cv-01714-DGC Document 29 Filed 11/08/18 Page 3 of 3



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on November 8, 2018, I electronically transmitted the foregoing
 3   document to the Clerk’s Office using the CM/ECF System for filing.
 4         I further certify that I served the attached document by U.S. Mail on the following,
 5   who are not registered participants of the CM/ECF System:
 6
           Craig R Brittain
 7         8625 E Sharon Dr.
           Scottsdale, AZ 85260
 8         602-502-5612
 9         Email: craigrbrittain@gmail.com
           PRO SE
10
           Brittain For US Senate
11
           c/o Craig R Brittain
12         8625 E Sharon Dr.
           Scottsdale, AZ 85260
13         602-502-5612
14         Email: craigrbrittain@gmail.com
           PRO SE
15
                                              s/     Indy Fitzgerald
16
17
18
19
20
21
22
23
24
25
26
27
28
